Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/11/2020 and  08/10/2021 was considered by the examiner.
PCT International Search Report
The search report and the references cited in the PCT international search report filed 09/11/2020 have been considered.
Allowable Subject Matter
Claims 1 – 16, 18 -24 allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claim 1, none of the prior art, alone or in combination, teaches or fairly discloses a system, comprising: a light source to generate an optical signal, the optical signal including a set of pulses at a first repetition rate; an optical multiplexer circuit to receive the optical signal and to generate a multiplexed optical signal including a set of pulses at a second repetition rate, wherein the second repetition rate is an n-multiple of the first repetition rate, wherein the set of pulses at the second repetition rate includes n sets of pulses, each set of pulses of the n set of pulses having a different polarization state than each other of the n set of pulses and being at the first repetition rate; a focusing unit to receive the multiplexed optical signal and to split the multiplexed optical signal into a set of n excitation signals to excite a sample, each excitation signal of the set of n excitation signals corresponding to a set of pulses of then set of puises; 
With regards to claim 14, the the prior art of record does not teach or fairly disclose, alone or in combination a method, comprising: generating an optical signal including a set of pulses at a first repetition rate, wherein the first repetition rate is an n-multiple of a second repetition rate, wherein the set of pulses at the second repetition rate include n sets of pulses, each set of pulses of then set of pulses having a different polarization state than each other of the n set of pulses and operating at the first repetition rate; splitting the optical signal into a set of n excitation signals to excite a sample, each excitation signal of the set of n excitation signals corresponding to a set of pulses of the n set of pulses; focusing each excitation signal of the set of n excitation signals to a different focal plane of the sample than each other excitation signal of the set of n excitation signals to generate a response signal in response to the set of n excitation signals; and separating the emission from the different focal planes in the response signal into a set of n emission signals, each emission signal of the set of n emission signals corresponding to an excitation signal of the set of n excitation signals.
With regards to claim 24, the prior art of record does not teach or fairly suggest, alone or in combination a system, comprising: a laser source to generate an optical signal, the optical signal including a set of pulses at a first repetition rate; an electro-optic modulator and a polarizing beam splitter to receive the optical signal and to generate a multiplexed optical signal including a set of pulses at a second repetition rate, wherein the second repetition rate is twice the first repetition rate, wherein the set of pulses at the second repetition rate include a first set of pulses and a second set of pulses each at the first repetition rate, the first set of pulses having a different polarization state than the second set of pulses; a focusing unit to receive the multiplexed optical signal and to split the multiplexed optical signal into a first excitation signal and a second excitation signal to excite a sample, the first excitation signal corresponding to the first set of pulses, the second excitation signal corresponding to the second set of pulses, the focusing unit including a first set of focusing optics and a second set of focusing optics having a different longitudinal axis than the first set of focusing optics, each of the first set of focusing optics and the second set of focusing optics including: a quarter wave plate: a second objective; and a focusing mirror to independently adjust a position of the focal plane of its corresponding excitation signal; an objective to receive the first excitation signal and a second excitation signal and optically coupled to the sample to illuminate the sample and to generate an emission from the sample, wherein the first excitation signal is focused on a first focal plane of the sample and the second excitation signal is focused on a second focal plane of the sample that is different than the first focal plane; a detector configured to generate a response signal based on the emission from the sample; and a switch to separate the 
The prior art of record, article entitled "Simultaneous imaging of multiple focal planes using a two-photon scanning microscope” by Amir et al. (hereinafter ‘Amir’), US 2015/0015890 A1 to Beihang University (hereinafter ‘Beihang University’) and US 2016/0139388 A1 to Nanyang Technological University (hereinafter ‘Nanyang Technological University’) is considered the closest prior art to the instance claims.
Amir discloses a system (Fig 1, abstract), comprising: a light source to generate an optical signal, the optical signal including a set of pulses at a first repetition rate (23MHz) (Fig 1. pg 1731, right column, "..laser beam with repetition rate of 23 MHz...70 fs pulse duration..”); an optical multiplexer circuit (optical elements including polarizing beamsplitter BS and quarter wave plates in Fig 1) to receive the optical signal and to generate a multiplexed optical signal including a set of pulses at a second repetition rate (46 MHz), wherein the second repetition rate (46 MHz) is an n-multiple of the first repetition rate (23 MHz), wherein the set of pulses at the second repetition rate includes n sets of pulses, each set of pulses of the n set of pulses having a different polarization state than each other of the n set of pulses and being at the first repetition rate (Fig 1, pg 1731, right column, "..laser beam...is divided into two arms by a polarizing cube beam splitter..", pg 1732, left column, "..Both arms include quarter-wave plates that, when double passed, change the polarization of the beams, thus allowing their recombination at the beam splitter... After recombination the beam consists of a 46 MHz pulse train.."); a focusing unit/objective to receive the multiplexed optical signal and 
After the objective, the two trains will focus at different depths into the sample..”, pg 1732, left column, "..It is focused using a 0.65 NA objective...the pulses coming from the DM arm focus at a different depth than those from the delay arm.."); and an electronic demultiplexer circuit to demultiptex emission from the different focal planes and to generate a set of n emission signals based on the response signal, each emission signal of the set of n emission signals corresponding to an excitation signal of the excitation signals (Fig 1, abstract, "..temporally demultiplexing the signal coming from two focal volumes at different sample depths..”, pg 1732, left column, "A field programmable gate array card (Altera DE2) has been programmed to act as a demultiplexer switching the incoming PMT signal between two channels.."). 
Amir fails to teach or suggest the focusing unit splits the multiplexed optical signal into a set of n excitation signals to excite the sample, each excitation signal of the set of n excitation signals corresponding to a set of pulses of then set of pulses and an objective (separate from the focusing unit) to receive the set of n excitation signals and to illuminate the sample, wherein the objective and the focusing unit collectively focus each excitation signal of the set of n excitation signals on a different focal plane of the sample than each other excitation signal of the set of n excitation signals to generate a response signal in response to the set of n excitation signals. 
Beihang University discloses measuring an optical signal from a sample including a pulsed optical source having different repetition rates with a wavelength division multiplexer (WDM) and polarizers (Fig 1, 2, abstract, para [(0150)-[0151]). 

Nanyang Technological University discloses measuring an optical signal from a sample including capturing multiple images with different focal planes using beam splitters (Fig 2, abstract, para [0018], [0048]-[0054)). 
Nanyang Technological University fails to teach or suggest a focusing unit splits a multiplexed optical signal into a set of n excitation signals to excite the sample, each excitation signal of the set of n excitation signals corresponding to a set of pulses of then set of pulses and an objective to receive the set of n excitation signals and to illuminate the sample, wherein the objective and the focusing unit collectively focus each excitation signal of the set of n excitation signals on a different focal plane of the sample than each other excitation signal of the set of n excitation signals to generate a response signal in response to the set of n excitation signals.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJURA MALEVIC whose telephone number is (571)272-5975. The examiner can normally be reached M-F (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571) 272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/DJURA MALEVIC/Examiner, Art Unit 2884